UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7608


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

GERALD FELTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:93-cr-00123-F-1)


Submitted: March 20, 2017                                         Decided: March 29, 2017


Before NIEMEYER and MOTZ, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se. Jennifer P. May-Parker, Rudolf A. Renfer, Jr.,
Assistant United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Felton appeals the district court’s order denying his post-judgment motion

entitled “Written Plea Agreement.” We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Felton, No. 5:93-cr-00123-F-1 (E.D.N.C. Nov. 1, 2016).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2